Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court
                                                                   (202)479-3011
                                   November 9, 2015



Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711                                        court aEfljBfiPiN
                                                                    CRIMINAL APPEALS
        Re:   Charles Elvis Raby
              v. Texas
              No. 15-6873
                                                                   c°ste. Clerk
              (Your No. WR-65,937-04)


Dear Clerk:


      The petition for a writ of certiorari in the above entitled case was filed on May
18, 2015 and placed on the docket November 9, 2015 as No. 15-6873.




                                        Sincerely,

                                        Scott S. H       , Clerk




                                        Michael Duggan
                                        Case Analyst